Title: From Commissioners of the Sinking Fund to United States Congress, 18 December 1795
From: Commissioners of the Sinking Fund
To: United States Congress



December 18 1795

The Commissioners of the Sinking Fund Respectfully report to Congress, as follows.
That pursuant to the Act entitled “An Act supplementary to the Act making provision for the debt of the United States” and in conformity to Resolutions agreed upon by them and severally approved, by the President of the United States they have caused purchases of the said debt to be made through the Agency of Samuel Meredith Esquire Treasurer of the United States, subsequent to their Report—dated the 18th. day of November 1794, to the amount of Forty two thousand, six hundred thirty nine Dollars and fourteen Cents, for which there have been paid including a sum of One hundred & sixty Dollars allowed for Commissions on purchases formerly made and reported, the sum of Thirty seven thousand six hundred twelve dollars and thirty seven Cents in Specie
That the documents accompanying this Report marked A. B. C. shew the Aforesaid purchases generally and in detail, including the places where, the times when, the prices at which, and the persons of whom the purchases were made—
That the purchases now and heretofore Reported amount together to two Millions, three hundred, seven thousand, six hundred sixty one Dollars and seventy one Cents for which there have been paid in Specie, One Million six hundred eighteen thousand nine hundred thirty six dollars & four Cents, as will more particularly appear from the document marked A.—
That there remains at this time in the hands of their said Agent the sum of Seventy thousand Nine hundred sixty eight Dollars and fifteen Cents, arising from Dividends subsequent to the first day of April last on Stock heretofore purchased and redeemed, which sum with the Dividends to be made thereon at the close of the present Year, & other funds Appropriated by Law, will be applied on the first day of January ensuing, to the reimbursement of the Six per Cent Stock bearing a present Interest, pursuant to the directions contained in the Act entitled “An Act making further provision for the support of Public Credit and for the redemption of the public Debt.”—
On behalf of the Board

John Adams